MARKETING AGREEMENT

This Marketing Agreement (this “Agreement”), dated as of April 7, 2006 (the
“Effective Date”), is between EDENTIFY, INC., a Delaware corporation located at
74 W. Broad Street, Suite 350, Bethlehem, Pennsylvania 18018 (“Edentify”), and
TRILEGIANT CORPORATION, a Delaware corporation located at 100 Connecticut
Avenue, Norwalk, Connecticut 06850 (“Trilegiant”).

W I T N E S S E T H

WHEREAS, Edentify has developed the IDAssess™, IDScreen™ and IDAlert™ products,
which are automated systems that detect, analyze and score inconsistencies in a
consumer’s personal information profiles (each, a “Product” and, collectively,
the “Products”); and

WHEREAS, Edentify desires Trilegiant to, and Trilegiant desires to, market the
Products to members (collectively, the “Members”) of its membership programs
(including, but not limited to, PrivacyGuard, PC Safety, ID Secure, Identity
Sweep, Hotline and any program(s) established by Trilegiant on or subsequent to
the Effective Date, collectively, the “Programs”), subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
conditions contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Edentify and Trilegiant hereby agree as follows:

1. Non-Solicitation; Non-Competition; Acquisition Notification.

(a) At any time during the Term (as defined herein), Edentify shall not, either
by itself or in conjunction with any third party, use direct mail, outbound
telemarketing, inbound telemarketing, internet marketing or marketing via email
to knowingly solicit or knowingly permit the solicitation of a Member for any
Product until the earliest of the following: (i) such Member’s membership in the
related Program expires, (ii) such Member’s membership in the related Program is
cancelled by Trilegiant or pursuant to Trilegiant’s written instruction, or
(iii) for one hundred and eighty (180) days after such Member’s membership in
the related Program is cancelled by such Member.

(b) At any time during the Term, Edentify shall not, either by itself or in
conjunction with any third party, without Trilegiant’s prior written consent,
market, sell or otherwise agree to provide any Product, or license any Edentify
Intellectual Property (as defined herein), to or through (i) any of Trilegiant’s
clients listed on Schedule 1(b)-1 attached hereto (each, a “Trilegiant
Restricted Client” and, collectively, the “Trilegiant Restricted Clients”) in
respect of consumer marketing, or (ii) any of Trilegiant’s competitors listed on
Schedule 1(b)-2 attached hereto (collectively, the “Trilegiant Competitors”).
Trilegiant shall have the right, during the Term, to add three (3) additional
entities (“Trilegiant Additional Entities”) to each list of entities set forth
on each of Schedule 1(b)-1 and Schedule 1(b)-2 by providing thirty (30) days’
advance written notice to Edentify in respect thereof. Notwithstanding anything
herein to the contrary, subject to the following sentence, Trilegiant shall not
be permitted to add any entity as a Trilegiant Additional Entity if Edentify has
an existing business relationship with such entity as of the date that
Trilegiant seeks to add such entity. Edentify shall notify Trilegiant, in
writing, within five (5) business days of receiving notice from Trilegiant of
the proposed Trilegiant Additional Entities in the event that such a business
relationship exists, and such written notice shall attach documentation,
reasonably satisfactory to Trilegiant, supporting the existence of such business
relationship.

(c) At any time during the Term, Trilegiant shall not, either by itself or in
conjunction with any third party, without Edentify’s prior written consent,
market, sell or otherwise agree to provide any Product (other than any
MyPublicInfo, Inc. (“MPI”) product containing a Product or Products or data in
respect of a Product or Products), or license any Edentify Intellectual Property
(as defined herein), to or through (i) any of Edentify’s clients listed on
Schedule 1(c)-1 attached hereto (each, an “Edentify Restricted Client” and,
collectively, the “Edentify Restricted Clients”) in respect of consumer
marketing, or (ii) any of Edentify’s competitors listed on Schedule 1(c)-2
attached hereto (collectively, the “Edentify Competitors”). Edentify shall have
the right, during the Term, to add three (3) additional entities (“Edentify
Additional Entities”) to each list of entities set forth on each of
Schedule 1(c)-1 or Schedule 1(c)-2 by providing thirty (30) days advance written
notice to Trilegiant in respect thereof. Notwithstanding anything herein to the
contrary, subject to the following sentence, Edentify shall not be permitted to
add any entity as an Edentify Additional Entity if Trilegiant has an existing
business relationship with such entity as of the date that Edentify seeks to add
such entity. Trilegiant shall notify Edentify, in writing, within five
(5) business days of receiving notice from Edentify of the proposed Edentify
Additional Entities in the event that such a business relationship exists, and
such written notice shall attach documentation, reasonably satisfactory to
Edentify, supporting the existence of such business relationship.

(d) [REDACTED]

Notwithstanding anything contained in this paragraph 1(d), Edentify shall not be
obligated to take any actions that would cause Edentify to be in violation of
Nevada Corporate Code, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the regulations thereunder or other applicable
federal or state securities laws or regulations.

2. Marketing; Branding.

(a) Trilegiant shall, in its sole discretion, market the Products to Members.
Trilegiant’s agreement to market the Products is non-exclusive, and, therefore,
(i) subject to Sections 1(a) and 1(b) hereof, Edentify may engage third parties
to market the Products and (ii) Trilegiant may offer other products and/or
services, whether or not the same or substantially similar to a Product, at any
time during or after the Term. The application of a link on Program websites to
websites owned or managed by MyPublicInfo, Inc. (“MPI”), and the use of a
Product as a benefit in respect of a Program or as a stand-alone product for a
newly-established Program shall be determined by Trilegiant in its sole
discretion. Trilegiant shall consult with, and obtain the written consent of,
Edentify in the event that Trilegiant desires to apply a link on Program
websites to www.edentify.us (the “Edentify Website”). If requested, Edentify
shall consult with Trilegiant in the development of a plan for marketing the
Products to Members, whether such assistance is directly with Trilegiant or any
of its clients or partners.

(b) Trilegiant shall have the right, in its sole discretion, to establish and
create, during the Term, multiple unique branding or co-branding of the Products
(such unique brand and co-branded names, collectively, the “Trilegiant Brand
Names”). If requested, Edentify shall consult with Trilegiant in connection
therewith. Trilegiant shall have the right, in its sole discretion, to market
the Products to Members under the Trilegiant Brand Names. To the extent
Trilegiant is working directly with Edentify in respect of the Products, the
parties hereto shall mutually agree upon the development, use and implementation
of the Trilegiant Brand Names.

3. Provision of Services; Service Level Standards; Source Code.

(a) Edentify shall provide to (A) all Members that purchase the Products as
contemplated pursuant to this Agreement, (B) all Members that are entitled to
use of the Products as Members of a Program offering the Products as a benefit
of such Program and (C) all Members of a newly-established Program offering the
Products as a stand-alone benefit the following:

(i) the Products as described on the Edentify Website;

(ii) Scoring services substantially meeting the functional and technical
specifications of Edentify solutions as set forth on the attached Schedule 3(b);
and

(iii) all intellectual property licenses set forth and described herein
(including, without limitation, Section 11).

(c) Edentify shall notify Trilegiant, in writing, ninety (90) days prior to the
effective date of any material modification of the functional specifications of
any Product. Except as may be required by law, Edentify shall not materially
diminish the benefits of any Product without the prior written approval of
Trilegiant. To the extent any obligation of Edentify under this Section 3(b) is
qualified by the contrary requirements of applicable law or regulation, Edentify
shall use its best efforts to minimize the amount and/or effect of any such
restrictions (to the extent permitted by applicable law or regulation) and shall
reasonably cooperate with Trilegiant in connection therewith.

(d) Each Product shall comply with the standards and requirements set forth in
this Agreement. Edentify shall provide the Products through qualified personnel
and shall appoint a designated project manager as a primary point of contact for
Trilegiant. Edentify shall provide the Products with due diligence and in a
professional and workmanlike manner. Except as otherwise specifically stated in
this Agreement, each Product shall be provided to Members with the same warranty
as is provided to other Edentify customers of such Product. Edentify shall use
its best efforts continuously throughout the Term to ensure that each Product is
substantially and in the aggregate no less valuable to Members than such Product
is to other Edentify consumers on the Effective Date.

(e) In performing its obligations hereunder, Edentify shall comply with the
service level standards set forth below and elsewhere herein (collectively, the
“Service Level Standards”). Edentify shall ensure sufficient capacity and system
redundancy to ensure ninety-nine point five percent (99.5%) uptime of the
Edentify Website as measured on a monthly basis; provided, however, that the
uptime measurement shall not include downtime attributable to scheduled
maintenance of which Edentify has provided Trilegiant with at least seven
(7) days advance written notice (“Uptime Requirement”). Scheduled maintenance
outages will be limited to two 2-hour outages per month and will be scheduled
between 2:00 a.m. — 6:00 a.m. EST. Edentify shall use its best efforts to ensure
that downtime for scheduled maintenance will minimize disruption of service. In
the event that the Edentify Website is not functional, Edentify will promptly
notify MPI. The material failure by Edentify to meet the Uptime Requirement in
two consecutive calendar months shall be deemed a material breach of this
Agreement. In addition, Edentify shall (1) use best efforts to ensure compliance
with a mutually agreed-upon file format, and to the extent Edentify does not so
comply, Edentify shall have twenty-four (24) hours to cure such non-compliance
in all respects, and (2) use best efforts to achieve a goal of a maximum of two
(2) hours for disaster recovery (i.e., resumption of basic business
functionality).

(f) No later than fifteen (15) business days following the Effective Date and,
to the extent any material changes have been made thereto, on each anniversary
of the Effective Date during the Term, Edentify shall deliver to an independent
third-party escrow agent, to be mutually agreed upon by the parties hereto (the
“Escrow Agent”), a copy of the source code form of each Product’s software
(including any comments or documentation available with respect thereto), a
listing thereof, batch processes and database schemas (collectively, the
“Delivered Material”). The Delivered Material shall be provided in a sealed
package which shall only be delivered to Trilegiant pursuant to the terms of the
Escrow Agreement among Edentify, as depositor, Trilegiant, and beneficiary, and
the Escrow Agent (the “Escrow Agreement”). If the Release Condition (as defined
in Section 3(g) below) occurs, Edentify shall use its best efforts to instruct
Trilegiant in the operation of the Products and the Delivered Material. Such
efforts shall include, but not be limited to, (i) identifying to Trilegiant any
third party service providers who provide services with respect to operation and
functioning of the Products, (ii) upon the request of Trilegiant and to the
extent not prohibited by Edentify’s contractual confidentiality obligations,
providing a copy of any agreements with such third party service providers and
any related documentation to Trilegiant, and (iii) upon the request of
Trilegiant, making best efforts to organize meetings between a Trilegiant
representative and a Edentify representative and/or third party service provider
representative with respect to the operation and functioning of the Products.
Furthermore, in the event that the Release Condition occurs, Edentify shall use
its best efforts in assisting Trilegiant in obtaining similar support for the
Products and the Delivered Material from such third party provider as Edentify
is receiving prior to such Release Condition.

(g) Edentify hereby grants to Trilegiant a perpetual, limited, non-transferable,
non-exclusive, royalty-free license to use the Delivered Material for the
purpose of providing the Products to Members if Edentify ceases doing business
and its business is not continued by another entity (the “Release Condition”).
Pursuant to the Escrow Agreement, upon the occurrence of a Release Condition,
Trilegiant shall send the Escrow Agent a release request (the “Release
Request”). Upon receipt of the Release Request, the Escrow Agent shall, within
five (5) business days, deliver a written notice of such request to Edentify
(the “Notice of Release Request”). Pursuant to the Escrow Agreement, Edentify
shall have ten (10) business days to deliver contrary instructions to the Escrow
Agent (“Contrary Instructions”). Upon receipt of Contrary Instructions, if any,
the Escrow Agent will be required to send a copy of the Contrary Instructions to
Trilegiant and store the Delivered Material without release pending either (i)
joint instructions from Edentify and Trilegiant that accept release of the
Delivered Material or (ii) receipt of an order from a court of competent
jurisdiction.

(h) All rights and licenses granted under or pursuant to this Agreement by
Edentify to Trilegiant are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (the “Code”), licenses to
rights to “intellectual property” as defined under the Code. The parties hereto
agree that Trilegiant, as a limited licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Code. The parties hereto further agree that, in the event of the
commencement of bankruptcy proceedings by or against Edentify under the Code,
Trilegiant shall be entitled to retain all of its rights under this Agreement.

4. Customer Service Obligations. Members entitled to use the Products as a
Member of a Trilegiant Edentify Program (as defined below) shall be directed to
Trilegiant’s customer service department regarding all questions or problems
relating to the Products. Edentify agrees to provide training as of the
Effective Date and on an ongoing basis throughout the Term to Trilegiant’s
customer service department staff on Edentify and the Products needed by such
staff to provide adequate customer service to Members. The dates, location and
amount of training shall be jointly determined. Edentify reserves the right,
however, to charge for such training in the event that such costs become greater
than incidental to Edentify. In such event, Edentify will provide Trilegiant
with forty-five (45) days advance written notice thereof. As used herein, a
“Trilegiant Edentify Program” shall mean (i) any Program containing a Product as
one of many, or as the sole, benefit offered to Members of such Program,
(ii) any Program, the website of which provides a link to the Edentify Website
or otherwise contains other marketing materials relating to Edentify.

5. Confidentiality.

(a) Member Information. All personally identifiable information, including name,
address, telephone number, social security number and unique account
information, of Members created through their use of a Product in connection
herewith (collectively, “Member Information”), shall be owned by, and be the
Confidential Information (as defined below) of, Trilegiant. All personally
identifiable information, including name, address, telephone number, social
security number and unique account information, of any customers of Edentify
other than Members shall be the Confidential Information of Edentify. The
Receiving Party (as defined below) will treat all such Confidential Information
in accordance with the provisions of Section 5(b) below. All Member Information
shall at all times be subject to the terms of the privacy policy posted on the
Edentify Website which shall be in a form mutually agreed to by the parties.

(b) Confidential Information. Each party agrees that the marketing materials,
information and techniques provided by the other party (the “Disclosing Party”)
with respect to marketing of the Products hereunder, and all other proprietary
non-public information provided by the Disclosing Party to the other party (the
“Receiving Party”) hereunder, whether oral or written, and whether or not
labeled as confidential by such party (“Confidential Information”), is
confidential and proprietary to the Disclosing Party and is received in
confidence by the Receiving Party, and the Receiving Party will not, directly or
indirectly, use, disclose, reproduce, dispose of, sell or otherwise transfer
such information in any manner except as required to perform such party’s
obligations hereunder or as otherwise expressly provided herein. Notwithstanding
the foregoing, Confidential Information does not include information which:
(i) is in the public domain at the time of the Disclosing Party’s communication
to the Receiving Party; (ii) entered the public domain through no fault of the
Receiving Party subsequent to the time of the Disclosing Party’s communication
thereof to the Receiving Party; (iii) was in the Receiving Party’s possession,
free of any obligation of confidence, at the time of the Disclosing Party’s
communication thereof to the Receiving Party; (iv) was rightfully communicated
to the Receiving Party free of any obligation of confidence subsequent to the
time of the Disclosing Party’s communication thereof to the Receiving Party; or
(v) was developed by employees or agents of the Receiving Party, independently
of and without reference to the Confidential Information.

(c) Confidentiality Obligation. Each Disclosing Party’s Confidential Information
shall at all times remain the sole and exclusive property of such Disclosing
Party, and each Receiving Party shall indefinitely: (i) exercise the same degree
of care and protection (but no less than a reasonable degree of care and
protection) with respect to the Confidential Information of the other as such
Receiving Party exercises with respect to its own information of a like nature;
(ii) not directly or indirectly disclose, copy, transfer or allow access to any
of the Confidential Information; and (iii) not utilize any of the Confidential
Information for any purpose other than as authorized in this Agreement.
Notwithstanding the foregoing, a Receiving Party may, in turn, disclose the
Confidential Information of a Disclosing Party to those of its employees or
third-parties performing services for the Receiving Party directly related to
the purposes of this Agreement that have both a need to know, and a legal duty
to the Receiving Party to protect, said Confidential Information, and to its
professional advisors. Because of the unique nature of the Confidential
Information, each party acknowledges that the other may suffer irreparable harm
in the event of a breach by it of any obligation provided in this Section 5 and
that any remedy at law for any breach of any obligation provided in this
Section 5 may be inadequate. In the event of such a breach, the non-breaching
party will, in addition to any other remedies at law, be entitled to seek
injunctive or other equitable relief, without the necessity of posting bond. The
exercise of any of the foregoing rights and remedies are cumulative and not
exclusive of any other rights or remedies.

(d) Limited Exceptions. Nothing in this Agreement shall prevent either party
from disclosing Confidential Information to the extent that it is legally
compelled to do so by any governmental investigative or judicial agency pursuant
to proceedings over which such agency has jurisdiction; provided, however, that
prior to any such disclosure, the party shall: (i) assert the confidential
nature of the Confidential Information to the agency; (ii) to the extent legally
permissible, promptly notify the other party of the agency’s order or request to
disclose; and (iii) reasonably cooperate with the other party to protect against
any such disclosure and/or obtain a protective order narrowing the scope of the
compelled disclosure and protecting its confidentiality.

(e) Return of Confidential Information. Upon termination of the license rights
granted hereunder, each Receiving Party shall promptly return to the Disclosing
Party all materials that were delivered to it by the Disclosing Party,
including, without limitation, all tangible forms of Confidential Information
and any copies thereof. Upon return thereof, each Receiving Party shall cause
one of its officers or principals to certify to the Disclosing Party in writing
that it has complied with this Section 5(e).

6. Representations, Warranties and Covenants.

(a) Edentify’s Representations, Warranties and Covenants. Edentify represents,
warrants and covenants that: (i) it is duly qualified and licensed to do
business and to carry out its obligations under this Agreement and that,
entering into this Agreement does not violate any law, regulation, third party
right, license or agreement to which it is a party; (ii) in fulfilling its
obligations pursuant to this Agreement and in obtaining any and all information,
content and data in respect of the Products, it will comply with all federal and
state laws, rules and regulations applicable to Edentify (including without
limitation, if applicable to Edentify, the Children’s Online Privacy Protection
Act of 1998 and regulations promulgated thereunder) and Edentify’s privacy
policy applicable to the Products attached hereto as Schedule 6(a) (the
“Edentify Privacy Policy”); and (iii) to the extent Trilegiant is working
directly with Edentify in respect of the Products, each Product, as provided
under this Agreement, shall be (A) materially free from defects in title,
design, material and workmanship, and (B) in conformance with applicable law,
the Service Level Standards and any other requirements of this Agreement.

(b) Trilegiant’s Representations, Warranties and Covenants. Trilegiant
represents, warrants and covenants that: (i) it is duly qualified and licensed
to do business and to carry out its obligations under this Agreement and that
entering into this Agreement does not violate any law, regulation or agreement
to which it is a party; and (ii) in fulfilling its obligations pursuant to this
Agreement, it will comply with all applicable federal and state laws, rules and
regulations (including without limitation the Children’s Online Privacy
Protection Act of 1998 and regulations promulgated thereunder) and the Edentify
Privacy Policy.

7. Payments.

(a) License Fee. To the extent Trilegiant conducts, in its sole discretion, a
successful security audit of Edentify’s business practices in accordance with
Section 12 hereof prior to the Effective Date, Trilegiant shall pay Edentify a
license fee in an amount equal to [REDACTED] (the “License Fee”) as follows: (i)
{REDACTED] payable within thirty (30) days of the Effective Date; and (ii)
[REDACTED] payable on each anniversary date of the Effective Date during the
Term.

(b) Monthly Payments. Trilegiant shall pay Edentify, on the fifteenth (15th)
business day of each calendar month during the Term, monthly fees in respect of
active Members of Trilegiant Edentify Programs as of the immediately preceding
calendar month (the “Determination Month”) in accordance with the following
chart:

[TABLE REDACTED]

*To be calculated on the first day of the applicable Determination Month.

**Pricing hereunder is incremental. For the avoidance of doubt, if there are
1,000,000 Members in the aggregate in Trilegiant Edentify Programs, Trilegiant
will be obligated to pay Edentify as follows:

[REDACTED]

(c) Research and Development. To the extent (i) Edentify approaches Trilegiant
or (ii) Trilegiant approaches Edentify with an idea for a new product, service
or benefit, and Trilegiant subsequently agrees to fund the research and
development by Edentify of such product, service or benefit, once developed,
Trilegiant shall have the exclusive right to such product, service or benefit
and no other entity or individual shall have the right to purchase, use or
otherwise be entitled to such product, service or benefit without Trilegiant’s
prior written consent.

8. Reporting.

(a) To the extent Trilegiant is working directly with Edentify in respect of the
Products, Edentify shall prepare, and on each Friday during the Term, deliver to
Trilegiant, a report detailing, for the immediately preceding week, web site
performance statistics which include, but are not limited to, the following
information: (i) the number of times a person connects to the Edentify Website,
(ii) the origin of all connections to the Edentify Website (i.e., what specific
Program website link did the person connect to the Edentify Website from),
(iii) the number of persons that connect to the Edentify Website, (iv) the
number of unique persons that connect to the Edentify Website, and (v) the
number of Products ordered by Product.

(b) To the extent Trilegiant is working directly with Edentify in respect of the
Products, Edentify shall prepare, and on the fifth (5th) business day of each
calendar month during the Term, deliver to Trilegiant, a report detailing, for
the immediately preceding calendar month, (i) a summary of the weekly website
performance statistics set forth in Section 8(a) above, and (ii) the number of
Products ordered by Product.

9. Indemnification.

(a) Mutual Indemnification Obligations. Each party (the “Indemnifying Party”)
shall indemnify, defend and hold harmless the other party, its parents,
subsidiaries, affiliates, directors, officers, employees, agents and
subcontractors (any such party seeking indemnification, the “Indemnified Party”)
from and against any and all liabilities, losses, damages and expenses
(including reasonable attorneys’ fees and expenses) arising from or relating to
(i) any claim arising with respect to any breach of this Agreement by the
Indemnifying Party, or (ii) any legal claim, defense, demand, offset,
counterclaim, right or cause of action asserted, instituted or threatened
against the Indemnified Party (a “Claim”) made by any customer, Member,
governmental authority or third party to the extent arising out of the
operations or activities of the Indemnifying Party in connection with this
Agreement.

(b) Edentify Indemnification Obligations. Edentify shall indemnify, defend and
hold harmless Trilegiant, its parents, subsidiaries, affiliates, directors,
officers, employees, agents, subcontractors and the Members from and against any
and all liabilities, losses, damages and expenses (including reasonable
attorneys’ fees and expenses) arising from or relating to (i) the injury of or
damage to any person or real or tangible property to the extent such injury or
damage arises out of the acts or omissions of Edentify, its employees, agents
and/or subcontractors, whether in connection with their performance under this
Agreement or not, or (ii) any claim that a Product or the intellectual property
associated therewith infringe upon or are a misappropriation of the proprietary
rights of any third party.

(c) Trilegiant Indemnification Obligations. Trilegiant shall indemnify, defend
and hold harmless Edentify, its parents, subsidiaries, affiliates, directors,
officers, employees, agents, subcontractors from and against any and all
liabilities, losses, damages and expenses (including reasonable attorneys’ fees
and expenses) arising from or relating to the injury of or damage to any person
or real or tangible property to the extent such injury or damage arises out of
the acts or omissions of Trilegiant, its employees, agents and/or
subcontractors, whether in connection with their performance under this
Agreement or not.

(d) Indemnification Procedures. The Indemnified Party will notify the
Indemnifying Party in a reasonably prompt manner of any Claim for which the
Indemnified Party is seeking indemnification pursuant to this Section 9. The
Indemnifying Party may thereafter assume control of such Claim, provided that
the Indemnified Party will have the right to participate in the defense or
settlement of such Claim. Neither the Indemnifying Party nor the Indemnified
Party may settle such Claim or consent to any judgment with respect thereto
without the consent of the other party hereto (which consent may not be
unreasonably withheld or delayed). The Indemnified Party will provide the
Indemnifying Party with a reasonable amount of assistance in connection with
defending or settling any such Claim.

10. Limitations on Liability.

(a) No Consequential Damages. EXCEPT (I) IN CONNECTION WITH ANY BREACH OF
SECTION 5 OR (II) FOR AMOUNTS PAYABLE IN CONNECTION WITH A PARTY’S INDEMNITY
OBLIGATIONS UNDER SECTION 9, IN NO EVENT WILL EITHER PARTY HERETO BE LIABLE TO
THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE OR ANTICIPATED PROFITS
OR LOST BUSINESS), EVEN IF SUCH PARTY HAS BEEN OR WILL HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

(b) Limitation of Liability. EXCEPT (I) IN CONNECTION WITH ANY BREACH OF SECTION
5, (II) FOR AMOUNTS PAYABLE IN CONNECTION WITH A PARTY’S INDEMNITY OBLIGATIONS
UNDER SECTION 9, OR (III) IN CONNECTION WITH A PARTY’S ACT OF GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR VIOLATION OF LAW IN THE PERFORMANCE OR NONPERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT, IF EITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR ANY MATTER RELATING TO OR ARISING FROM THIS AGREEMENT, WHETHER
BASED UPON AN ACTION OR CLAIM IN CONTRACT, EQUITY, NEGLIGENCE, INTENDED CONDUCT
OR OTHERWISE (INCLUDING ANY ACTION OR CLAIM ARISING FROM THE ACTS OR OMISSIONS,
NEGLIGENT OR OTHERWISE, OF THE LIABLE PARTY), THE AGGREGATE AMOUNT OF DAMAGES
RECOVERABLE AGAINST THE LIABLE PARTY WITH RESPECT TO ANY AND ALL BREACHES,
PERFORMANCE, NONPERFORMANCE, ACTS OR OMISSIONS HEREUNDER WILL NOT EXCEED
[REDACTED].

11. Intellectual Property; Intellectual Property Representation and Warranty.

(a) Edentify specifically acknowledges that this Agreement does not confer upon
Edentify any interest in or right to use any trademark, service mark or other
intellectual property right of Trilegiant or its affiliates, including, without
limitation, the Trilegiant Brand Names, any solicitation and/or fulfillment
materials prepared by Trilegiant with respect to the Products and any other
creative materials prepared by Trilegiant used to market and/or fulfill the
Products to the Members (collectively, the “Trilegiant Intellectual Property”),
in connection with the Products unless Edentify receives the prior written
consent of Trilegiant. The Trilegiant Intellectual Property is and will remain
the property of Trilegiant, and Trilegiant will own and control all right,
interest and title (including copyrights, trademarks, patents, service marks and
all other proprietary rights) in, to and under the Trilegiant Intellectual
Property. Edentify agrees that upon termination of this Agreement, Edentify
shall immediately cease and discontinue all use of the Trilegiant Intellectual
Property. Further, if Edentify wishes to utilize the Trilegiant Intellectual
Property in advertising or promotional materials, it must submit such materials
to Trilegiant for final approval before utilizing them. In no event may Edentify
or any person or entity affiliated or associated with Edentify utilize the
Trilegiant Intellectual Property in connection with any products or services
other than the Products.

(b) Subject to the termination provisions set forth in Section 13, Edentify
hereby grants to Trilegiant a non-exclusive, revocable, royalty-free, worldwide
license to the use, reproduce, display, transmit and sublicense Edentify’s name
(or any derivative thereof), URLs, issued patents, trademarks, service marks,
logos, photographs, menus, slogans, trade dress or other proprietary
descriptions or intellectual property owned by, licensed to or used by Edentify
directly or indirectly in connection with the Products, whether registered or
unregistered (collectively, the “Edentify Intellectual Property”) associated
with the Products and the Delivered Material during the Term in connection with
Trilegiant’s promotion of the Products or inclusion of a Product as a benefit of
a Program, or otherwise in fulfillment of its obligations hereunder, including
in connection with its websites and in presentation material, both public and
private, used by Trilegiant. The Edentify Intellectual Property is and will
remain the property of Edentify, and Edentify will own and control all right,
interest and title (including copyrights, trademarks, patents, service marks and
all other proprietary rights) with respect to the Edentify Intellectual
Property, including the Edentify brand name. Except as specifically set forth in
this Agreement, neither Trilegiant nor any Member shall acquire any right or
license to any Edentify Intellectual Property by virtue of this Agreement or
otherwise and Trilegiant agrees to sign documentation reasonably required to
effect recording or protection of any such property, as reasonably requested by
Edentify. Trilegiant agrees that upon termination or material breach by
Trilegiant of this Agreement that remains uncured beyond the applicable cure
period set forth in this Agreement, Trilegiant shall immediately cease and
discontinue all use of the Edentify Intellectual Property. Further, if
Trilegiant wishes to utilize the Edentify Intellectual Property in advertising
or marketing materials, it must submit such materials to Edentify for final
approval before utilizing them. Other than in connection with marketing or
otherwise promoting any MPI product containing a Product or Products, in no
event may Trilegiant or any person or entity affiliated or associated with
Trilegiant utilize, nor shall Trilegiant cause any Member to utilize, the
Edentify Intellectual Property in connection with any products or services other
than the Products.

(c) All marketing, promotional, solicitation, fulfillment and/or retention
materials produced by Trilegiant pursuant to this Agreement (other than rights
in and to Edentify Intellectual Property contained therein, if any) (the
“Work”), shall be deemed a “work for hire”, and Trilegiant shall own all right,
title and interest in and to the Work. To the extent any Work is not deemed a
“work for hire” by operation of law, Edentify hereby irrevocably assigns,
transfers and conveys to Trilegiant all of its right, title and interest in and
to such Work (other than rights in and to Edentify Intellectual Property
contained therein, if any), including, but not limited to, all rights of patent,
copyright, trade secret or other proprietary rights in such Work. Edentify
agrees to execute such other documents or take such other actions as Trilegiant
may reasonably request to perfect Trilegiant’s ownership of the Work

(d) Edentify hereby represents and warrants that (i) it is and will be the sole
and exclusive owner of the Edentify Intellectual Property, (ii) Edentify has and
will have the right and power to grant to Trilegiant the license to use and
electronically publish same in the manner contemplated herein and that such
grant does not and will not (A) breach, conflict with, or constitute a default
under any agreement or other instrument applicable to Edentify or binding upon
Edentify, or (B) violate, infringe upon, or misappropriate any patent,
trademark, trade name, trade secret, service mark, copyright, or other
proprietary right of any other person or entity, (iii) the Edentify Intellectual
Property is not the subject of any allegation or claim that, if true, would
conflict with Edentify’s obligations under this Agreement, (iv) the Edentify
Intellectual Property is not subject to any agreements or licenses to or from
third parties that impose any obligations on Trilegiant beyond Trilegiant’s
obligations under this Agreement, and (v) Edentify has neither assigned nor
otherwise entered into an agreement by which it purports to assign or transfer
to a third party any right, title or interest in or to the Edentify Intellectual
Property or any other intellectual property right that would conflict with
Trilegiant’s obligations under this Agreement (collectively, any breach of this
Section 11(d) shall be referred to herein as an “Infringement”).

(e) If the normal operation, possession or use of the Edentify Intellectual
Property by Trilegiant is found to be an Infringement, or if Edentify believes
that the Edentify Intellectual Property is likely to do so, then Edentify shall,
to the extent it is not liquidating its assets in accordance with the Code, at
its option and sole expense and at no additional charge to Trilegiant (and in
addition to any other rights available to Trilegiant under this Agreement):
(i) procure for Trilegiant the right to continue using the Edentify Intellectual
Property as contemplated hereunder; (ii) replace the Edentify Intellectual
Property, by a compatible, functionally equivalent and non-infringing Edentify
Intellectual Property; (iii) modify the Edentify Intellectual Property to
eliminate any Infringement, provided that the modified Edentify Intellectual
Property’s functionality shall remain the same as set forth in the applicable
specifications; (iv) replace the Edentify Intellectual Property with
non-Infringing services, deliverables, and/or work product, provided that the
suitability, compatibility, and functionality of the replacement services,
deliverables, and/or work product shall remain the same as set forth in the
applicable specifications; or (v) obtain a license for Trilegiant to continue
use of the Edentify Intellectual Property for the Term and Edentify shall pay
for any additional fee required for such license. If none of the foregoing
alternatives are possible even after Edentify’s best efforts (but in no event
more than ten (10) business days after receiving notice thereof), in addition to
any other rights available to Trilegiant under this Agreement, Trilegiant may
terminate the Agreement in accordance with Section 13 hereof, in which event
Edentify shall promptly (but in no event more than ten (10) business days)
refund to Trilegiant a pro rata portion of the amounts paid by Trilegiant to
Edentify pursuant to Sections 7 hereof. To the extent an Infringement occurs
hereunder, and the parties hereto mutually agree, in good faith, to discontinue
Trilegiant’s marketing of the products in respect of such Infringement, the
exclusivity terms set forth in Section 1(b) hereof shall extend by the number of
days such marketing has been discontinued and not occurring.

(f) To the extent a Claim arises as a result of a misappropriation by a Member
of Edentify Intellectual Property, upon request by Edentify, Trilegiant shall
reasonably cooperate with Edentify in connection therewith.

12. Security Standards; Records; Audit Rights.

(a) Security Standards. Edentify shall comply with the security standards set
forth on Schedule 12(a) to this Agreement.

(b) Records. Each party will maintain, for a period of at least three (3) years
after the date on which they are generated and in a form reasonably promptly
accessible to the other party hereto, reasonably adequate records (including
proof of purchase of the Products) relating to its performance of its
obligations under this Agreement.

(c) Audit. Upon five (5) business days’ prior written notice, each party,
together with such party’s representatives, will have the right, at its sole
expense, upon reasonable notice to other party and during the other party’s
normal business hours, to inspect and copy the other party’s data and records in
order to verify that such other party’s performance hereunder has complied with
its obligations under this Agreement, and such other party will cooperate to the
extent reasonably requested in connection with any such inspection and copying.
If an audit conducted by or at the direction of either party reveals an
underpayment to such party for a given calendar year in an amount greater than
five percent (5%) of funds owed during such period, then such underpaying party
shall, within thirty (30) days thereafter, reimburse the auditing party for the
expense of said audit in addition to the payment of such underpayment with
interest computed at two points above the Prime Rate as reported in the Wall
Street Journal from the date such underpaid amount was originally due until such
amount is finally paid.

13. Term; Termination; Survival.

(a) Term; Renewal. The initial term of this Agreement shall commence on the
Effective Date and, unless terminated earlier pursuant to this Agreement, shall
remain in effect until March 31, 2011 (the “Initial Term”). This Agreement shall
automatically renew thereafter for successive twelve (12)-month terms (each, a
“Renewal Term” and, together with the Initial Term, the “Term”), unless either
party provides the other party with written notice of non-renewal at least
ninety (90) days before the expiration of the Initial Term or any Renewal Term.

(b) Termination. This Agreement may be terminated: (i) by either party
immediately, upon written notice to the other party, in the event of fraud,
bankruptcy, insolvency, liquidation or willful misconduct by the other party;
(ii) by either party upon thirty (30) days’ written notice to the other party,
in the event of a material breach by the other party in the performance of its
obligations hereunder, which breach is not cured by the other party within such
thirty (30)-day period; (iii) by Trilegiant immediately, upon written notice to
Edentify, if Edentify has entered into an agreement with a Trilegiant Competitor
whereby such Trilegiant Competitor will acquire control of Edentify; and (iv) by
Edentify immediately, upon written notice to Trilegiant, if Trilegiant has
entered into an agreement with an Edentify Competitor whereby such Edentify
Competitor will acquire control of Trilegiant.

(c) Survival. Notwithstanding anything to the contrary contained in this
Agreement, the provisions set forth in Sections 4, 5, 6, 7, 9, 10, 11, 13, 14,
17 and 18 shall remain in full force and effect indefinitely following any
expiration or termination of this Agreement and Section 12 shall remain in full
force and effect for the period specified in such Section.

(d) Obligations of Edentify Following Termination. No expiration or termination
of this Agreement will affect either (i) Trilegiant’s right, in its sole
discretion, to extend or renew any Member’s membership in a Program or
(ii) except for termination resulting from (A) breach of this Agreement by
Trilegiant or (B) any misconduct or malfeasance in derogration of Edentify’s
proprietary rights by any Member, Edentify’s obligation to continue to service
Members who have purchased a Product or are entitled to use a Product, after the
date of such expiration or termination, each of which right and obligation will
continue until the membership is canceled by either the Member or Trilegiant or
as otherwise mutually agreed to by the parties in writing.

14. Insurance.

(a) During the Term and for a period of not less than two (2) years after the
termination or expiration of this Agreement, Edentify shall secure and maintain
(i) Statutory Workers’ Compensation in accordance with all federal, state and
local requirements; (ii) comprehensive general liability insurance on an
occurrence basis (including, independent contractors, contractual, personal
injury, products and completed operations, and broad form property damage) with
combined single limits of not less than Two Million Dollars ($2,000,000) per
occurrence; (iii) Employer’s Liability in an amount not less that $1,000,000 per
occurrence covering bodily injury by accident or disease, including death; and
(iv) Professional Liability/Errors and Omissions Liability coverage, covering
acts, errors, omissions, and equipment/machine malfunctions arising out of
Edentify’s operations or the Products in an amount of not less than Two Million
Dollars ($2,000,000).

(b) Edentify shall have provided Trilegiant on or before the Effective Date with
certificates of insurance evidencing compliance with the immediately foregoing
provisions and, with respect to the liability insurance certificate, identifying
Trilegiant and its affiliates as additional insureds under Edentify’s liability
insurance policy. Edentify shall promptly provide Trilegiant with insurance
certificates subsequently upon any material diminution of any of the aforesaid
coverage amounts.

15. Assignment. This Agreement may not be assigned, in whole or in part, by
either party without the prior written consent of the non-assigning party,
except where such assignment or other transfer is to a corporation (or other
entity) that is an affiliate of such party. Neither party shall delegate or
subcontract any material portion of its duties hereunder to an unaffiliated
third party (other than a corporation (or other entity) that is an affiliate)
without the prior written consent of the non-delegating or non-subcontracting
party which consent shall not be unreasonably withheld, conditioned or delayed.
Subject to the restrictions contained in this Section 15, the terms and
conditions of this Agreement shall bind and inure to the benefit of each of the
permitted successors and assigns of the parties hereto.

16. Notices. Any notice or other communication given under this Agreement will
be in writing and will be delivered by hand, sent by facsimile transmission
(provided acknowledgment of receipt thereof is delivered to the sender), sent by
certified, registered mail or sent by any nationally recognized overnight
courier service to the following addresses:

     
For Trilegiant:
  For Edentify:
 
   
 
   
Trilegiant Corporation
100 Connecticut Avenue
Norwalk, Connecticut 06850
Attention: Nancy DiSpirito
Title: Senior Vice President
Telephone: (203) 956-1000
Facsimile: (203) 956-8789
  Edentify, Inc.
74 W. Broad Street, Suite 350
Bethlehem, Pennsylvania 18018
Attention: Terrence DeFranco
Title: Chief Executive Officer
Telephone: (610) 814-6830
Facsimile: (610) 814-6836
 
   
With a copy to: Legal Department
(at same address and number)
  With a copy to: Legal Department
(at same address and number)

17. Governing Law; Severability; Construction. This Agreement shall be subject
to and governed by the laws of the State of Delaware without regard to its
conflict of law principles. If any provision of this Agreement shall be held
illegal, void or unenforceable, then the remainder of the Agreement shall
continue in full force and effect, but only to the extent that the original
intent of this Agreement would remain unchanged in any material respect. The
construction and interpretation of this Agreement shall not be strictly
construed against either party hereto.

18. Further Assurances. Each party will cooperate with the other party to the
extent reasonably requested by such other party in connection with the
performance of this Agreement and, at any time or from time to time upon the
request of any party, each party shall execute and deliver such further
documents and do such other acts and things as the requesting party may
reasonably request in order to carry into effect more fully the intent and
purposes of this Agreement.

19. Unforeseen Events. Neither party will be liable for any failure or
performance hereunder or for damages caused by any delay or failure to perform
hereunder if performance is made impracticable due to any occurrence beyond its
control, including, without limitation, acts of God, fires, floods, wars, riots
or civil disorders, acts of a public enemy, terrorism, sabotage, enactment or
act of any government or governmental instrumentality (whether federal, state,
local or foreign and whether valid or invalid) and any other similar or
different occurrence which would have a material adverse impact on a party’s
ability to perform under this Agreement which is not reasonably within such
party’s control (an “Unforeseen Event”). The party who fails to perform as a
result of any Unforeseen Event shall promptly notify the other party in writing
of any such occurrence, setting forth in reasonable detail the circumstances of
such Unforeseen Event, and shall promptly notify the other party of the
cessation of such Unforeseen Event. Each party shall exert all reasonable
efforts to mitigate the effects of any Unforeseen Event. If either party
reasonably believes that it is uneconomical to take corrective action to remedy
any Unforeseen Event, such party may suspend or terminate this Agreement upon
ninety (90) days’ written notice to the other party.

20. Waivers. No failure or delay by either party to exercise, and no course of
dealing with respect to, any right of such party regarding an obligation of the
other party to this Agreement, shall operate as a waiver thereof, unless
expressly set forth herein or agreed to in writing by both parties. Any single
or partial exercise by either party of any of its rights shall not preclude such
party from any other or further exercise of any such right or the exercise of
any other right. Any single or partial waiver by either party of any obligation
of the other party under this Agreement shall constitute a waiver of such
obligation only as specifically provided in a written waiver and shall not
constitute a waiver of any other obligation.

21. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between Trilegiant and Edentify with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements, arrangements, or
understandings, whether written or oral with respect thereto. This Agreement may
only be amended in a writing signed by both Edentify and Trilegiant.

22. Third Party Beneficiary. For purposes of enforcing Sections 2(a) and 3(e)
hereof, the parties hereto agree that MPI shall be a third-party beneficiary to
this Agreement. Notwithstanding the foregoing, nothing in this Agreement,
express or implied, is intended to confer upon any person or entity any rights
or remedies of any nature under or by reason of this Agreement.

23. Counterparts; Facsimile. This Agreement may be signed in multiple
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one instrument. This Agreement may be executed
and delivered by facsimile and the parties agree that such facsimile execution
and delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each party may use such facsimile
signatures as evidence of the execution and delivery of this Agreement by the
parties to the same extent that an original signature could be used.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

TRILEGIANT CORPORATION

By: /s/ Nancy Ann DiSpirito
Name: Nancy Ann DiSpirito
Title: Senior Vice President


EDENTIFY, INC.

By: /s/ Terrence DeFranco
Name: Terrence DeFranco
Title: Chief Executive Officer


2